The defendant’s contention that his convictions of assault in the second degree and criminal possession of a weapon in the third degree are based on legally insufficient evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of those counts beyond a reasonable doubt (see People v Chiddick, 8 *693NY3d 445, 447-448 [2007]; People v Williams, 69 AD3d 662, 662-663 [2010]; People v Rivera, 42 AD3d 587, 588-589 [2007]; People v Rollins, 273 AD2d 159, 160 [2000]; People v Sheppard, 202 AD2d 701, 702 [1994]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt of assault in the second degree and criminal possession of a weapon in the third degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Parris, 70 AD3d 725, 727 [2010]; People v Williamson, 21 AD3d 575, 575-576 [2005]). Any inconsistencies or discrepancies in the police officer’s testimony did not render his testimony incredible (see People v Middleton, 36 AD3d 941, 942 [2007]). Rivera, J.P., Dickerson, Chambers and Austin, JJ., concur.